DETAILED ACTION
1.	The following communication is in response to the documents filed on 23-July-2021.  Claims 1-19 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Timothy Wall (Reg. No. 50,743) on 3-February-2022.

2.2	In the Claims:
17.  (Currently Amended)  A non-transitory computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when said program product is run on a computer.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2005/0131645  -  which describes an automatic-transport system with scanning and GPS functions for moving people or objects, on platforms or items placed on an automatic-transport system that can be ejected from it and delivered from one location to another, and to 

USP 9,685,009  -  which discloses systems and methods for managing and optimizing mixed fleet worksite operations based on video and or audio data. One method includes receiving one or more models relating to a fleet of machines at the worksite, wherein the fleet of machines comprises an in-network machine and an out-of-network machine, receiving first sensor data associated with the out-of-network machine at the worksite, receiving second sensor data associated with the in-network machine at the worksite, determining a machine state of each of the in-network machine and the out-of-network machine based at least on the first sensor data and the second sensor data, comparing the determined machine states to a modeled machine state represented by the received one or more models to classify site operations and/or detect an irregularity in site operations or an inefficiency in site operations, and generating a response based at least on the detected irregularity or inefficiency.

3.2	Claims 1-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 12 for a system for controlling loading/unloading of a material from a load-delivering unit to a load-receiving unit at a construction site, wherein at least one of the load-delivering unit and the load-receiving unit is a working machine vehicle in the form of a hauler or dump truck configured to transport a load of material from a first location to a second location, and wherein at least the load-delivering unit is provided with a control unit configured to control operation of the load-delivering unit.
	 The system comprises an arrangement configured to receive a first signal indicative of 

3.3	A main purpose of the invention is to avoid unloading of the wrong type of material at a construction site and thereby avoid mixing of e.g. rock fragments and sand. In short this prevents, in an efficient manner, unloading/dumping of a certain load of material, such as rock fragments, to a load-receiving unit not intended to receive that load of material. The invention is typically applicable to working machines within the fields of industrial construction machines or construction equipment, in particular wheel loaders, excavators, articulated haulers and similar vehicles. The inventive method is suitable both for conventional manual vehicles and for autonomous vehicles, in particular for autonomous haulers or other working machine vehicles configured to transport a load of material. 

3.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by determining whether the material associated with the load-delivering unit actually is to be loaded/unloaded to the load-receiving unit, wherein the load-delivering unit is configured to 
	Dependent claims 2-11 and 13-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 12. 

CLAIM INTERPRETATION
4.1	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.2	Claims 16-17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited:
	Documents A-D define the general state of the art which is not considered to be of particular relevance.
Response Guidelines
6.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

6.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661